NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210100-U

                                  Order filed August 11, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      DREW PETERSON,                   )                        Appeal from the Circuit Court
                                       )                        of the 12th Judicial Circuit,
           Petitioner-Appellant,       )                        Will County, Illinois.
                                       )
           v.                          )                        Appeal No. 3-21-0100
                                       )                        Circuit No. 16-MR-1993
      THE BOARD OF TRUSTEES OF THE     )
      BOLINGBROOK POLICE PENSION FUND, )                        Honorable
                                       )                        Theodore J. Jarz,
           Respondent-Appellee.        )                        Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Daugherity and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER


¶1          Held: Pension board’s order terminating a police officer’s pension benefits was upheld
                  on appeal because the board’s determination that the police officer’s murder of his
                  ex-wife was related to, arose out of, or was in connection with his service as a police
                  officer was not erroneous and supported by the manifest weight of the evidence.

¶2          The petitioner police officer’s pension benefits were terminated after he was convicted of

     the murder of his ex-wife. The petitioner sought administrative review, and the trial court ruled in

     favor of the pension board. The petitioner appealed to this court.
¶3                                          I. BACKGROUND

¶4          On May 7, 2009, the petitioner, Drew Peterson, was charged with the first-degree murder

     of his former wife, Kathleen Savio, who had been found dead in her bathtub on March 1, 2004.

     Peterson was tried and convicted in 2012, sentenced to 38 years in prison, and his conviction was

     affirmed on appeal. People v. Peterson, 2015 IL App (3d) 130157, aff’d, 2017 IL 120331, as

     modified upon denial of reh’g (Jan. 19, 2018).

¶5          From 1977 until his retirement on November 9, 2007, Peterson had been a police officer in

     the Bolingbrook Police Department. On November 30, 2007, the respondent, the Board of Trustees

     of the Bolingbrook Police Pension Fund (Board), granted Peterson a regular retirement pursuant

     to section 3-111 of the Illinois Pension Code (the Code) (40 ILCS 5/3-111 (West 2018)). When

     Peterson was later charged with Savio’s murder, he was receiving those retirement benefits. After

     Peterson was convicted, the Board voted to retain an attorney to investigate whether Peterson’s

     felony conviction would cause him to be divested from his retirement benefits pursuant to section

     3-147 of the Code (40 ILCS 5/3-147 (West 2018)). Based on the results of that investigation,

     Peterson was notified that there existed sufficient evidence for the Board to consider terminating

     his benefits. The Board then held hearings on the matter. In a decision and order dated July 7,

     2016, the Board terminated Peterson’s benefits pursuant to section 3-147 of the Code, finding that

     Peterson used his specialized police training, skills, and abilities to plan and commit Savio’s

     murder. The details of the Savio murder and investigation are described in our prior appellate court

     opinion affirming Peterson’s conviction, but relevant to this order, the Board made some specific

     factual findings. The Board found that prior to Savio’s murder, during a ride-along while Peterson

     was on duty, Peterson had offered Jeffrey Pachter, a former coworker, $25,000 “to take care of”

     Savio. On the day Savio’s body was discovered, Peterson had called the locksmith, Robert Akin,


                                                      2
     Jr., on Akin’s personal cell phone to ask for a wellness check on Savio. Akin was usually contacted

     by dispatch for wellness checks. Peterson was in uniform when he met Akin at Savio’s door. Akin

     would not have performed the wellness check without a police officer or other person of authority

     present. Peterson requested professional courtesy from one of the first responders, telling him that

     Savio was his ex-wife. Also, as a professional courtesy, Peterson was allowed to be present for the

     interview of his fourth wife, Stacy Peterson, which was conducted in their home. Peterson was

     interviewed in the lunchroom of the Bolingbrook Police Department. A few years after Savio’s

     death, but before Peterson had been charged with the murder, Peterson told Donna Badalamenti, a

     friend of Stacy Peterson’s aunt, that he was well-trained and could get away with murder.

     Peterson’s police training records indicated that he had training in evidence handling and crime

     scene investigation.

¶6          Peterson sought administrative review of the Board’s decision. On review, Peterson filed

     a motion to supplement the record, which the trial court granted in part and remanded the case to

     the Board for the taking of additional evidence. Pursuant to that order, the Board held hearings on

     remand to determine what, if any, supplemental exhibits would be admitted into the administrative

     record. The Board admitted a number of supplemental exhibits, but it declined to admit the entire

     transcript of Peterson’s criminal trial, only admitting the remaining portions of the transcripts of

     testimony by any witness who was at least partially considered by the Board in the initial hearing.

     The Board passed a unanimous motion to stand on the Board’s initial decision and order, finding

     that nothing in the supplemental exhibits caused the Board to alter, amend, or modify its original

     order. Specifically, the Board found that Peterson’s felony conviction for the murder of Savio was

     related to, arose out of, or was in connection with Peterson’s service as a Bolingbrook police

     officer, and there was a nexus between his conviction and his employment.


                                                      3
¶7            Peterson filed an amended petition for administrative review, arguing that the Board’s

       decision was against the manifest weight of the evidence. The trial court entered an order on

       February 9, 2021, affirming the decision of the Board as not against the manifest weight of the

       evidence. Peterson filed the instant appeal.

¶8                                                II. ANALYSIS

¶9            Peterson argues that the Board’s decision to terminate his pension benefits was against the

       manifest weight of the evidence, contending there was no nexus between the felony and Peterson’s

       duties as a police officer. Peterson argues that the Board failed to cite any facts that establish that

       Peterson’s role as a police officer had any connection to the murder. Further, Peterson argues that

       the Board’s interpretation of the statute is a question of law, subject to de novo review. The Board

       contends that its conclusion that Peterson’s felony murder conviction was related to, or arose out

       of and in connection with, his service as a police officer was not clearly erroneous. The Board

       argues that the record demonstrates that Peterson engaged in a continuing course of criminal

       conduct to plan and to murder Savio and used his specialized police knowledge, training, and

       experience to avoid prosecution.

¶ 10          A police officer shall have his pension benefits terminated if he “is convicted of any felony

       relating to or arising out of or in connection with his or her service as a police officer.” 40 ILCS

       5/3-147 (West 2018). There must be a “clear and specific connection between the felony

       committed and the participant’s employment” to justify the forfeiture. Taddeo v. Board of Trustees

       of the Illinois Municipal Retirement Fund, 216 Ill. 2d 590, 597 (2005). While every felony

       conviction is a violation of a police officer’s oath of office, it is not a sufficient nexus, standing

       alone, to deprive a police officer of his pension. Devoney v. Retirement Board of Policemen’s

       Annuity & Benefit Fund for City of Chicago, 199 Ill. 2d 414, 422 (2002) (interpreting the nearly


                                                         4
       identical section 5-227 of the Code, 40 ILCS 5/5-227 (West 2018), applicable to cities with

       populations over 500,000). Rather, there must be a nexus between the committed felony and duties

       as an officer. Id. On administrative review, we review the decision of the administrative agency,

       not the determination of the trial court. Hendricks v. Board of Trustee of the Police Pension Fund,

       2015 IL App (3d) 140858, ¶ 9 (citing Marconi v. Chicago Heights Police Pension Board, 225 Ill.

       2d 497, 531 (2006)). The factual findings and conclusions of the administrative agency “ ‘shall be

       held to be prima facie true and correct.’ ” Abbate v. Retirement Board of Policemen’s Annuity and

       Benefit Fund of City of Chicago, 2022 IL App (1st) 201228, ¶ 33 (quoting 735 ILCS 5/3-110 (West

       2018)). On review, we defer to those factual findings and conclusions unless they are against the

       manifest weight of the evidence or there is no competent evidence in the record to support the

       findings. Id. The ultimate decision by the administrative agency is a mixed question of law and

       fact, which we review for clear error. Elementary School District 159 v. Schiller, 221 Ill. 2d 130,

       143 (2006).

¶ 11          As noted above, the Board found a number of key facts to be true: Peterson had offered

       money to Pachter in 2003 to take care of Savio, while on duty and in his squad car; Peterson told

       a friend of Stacy Peterson’s relative that he was well-trained and could get away with murder;

       Peterson was in uniform and called the locksmith on his personal cell phone for the wellness check

       on Savio; Peterson was allowed to be interviewed at the police station where he worked; Peterson

       was allowed to sit next to Stacy Peterson during her interview, conducted in the basement of their

       home; and Peterson had evidence training and specialized restraint training. The Board concluded

       that Peterson orchestrated the discovery of Savio’s body while he was on duty, a fact that played

       a critical role in finding that Savio died by accident. We defer to those findings unless they are

       against the manifest weight of the evidence, meaning that the opposite conclusion is clearly


                                                       5
       evident. Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 504 (2007) (citing

       Marconi, 225 Ill. 2d at 532). In this case, the opposite conclusion is not clearly evident.

¶ 12          Having concluded that the Board’s factual findings were not manifestly erroneous, we turn

       to the Board’s interpretation and application to section 3-147 of the Code. Under that section, the

       key is whether there is a nexus between the felony and the officer’s performance of his official

       duties. Abbate, 2022 IL App (1st) 201228, ¶ 44 (interpreting the similar section 5-227 of the Code

       and citing Devoney, 199 Ill. 2d at 419). In this case, the Board concluded that Peterson’s scheme

       to murder Savio, the act of the murder, and Peterson’s attempts to conceal the murder were driven

       by his specialized knowledge from being a police officer and arose out of his duties as a police

       officer. Also, Peterson exploited his position as a police officer to secure access to the crime scene

       and his use of professional courtesy was central to avoiding detection and prosecution. The Board

       found that there was a sufficient nexus between the crime and Peterson’s service as a police officer

       for forfeiture of his pension under any of the three alternative tests that the courts have found

       applicable. See Abbate, 2022 IL App (1st) 201228, ¶ 44 (discussing the “but for,” the “substantial

       factor,” and the related “in some way” tests). Peterson argues that his actions were personal; Savio

       did not marry him because he was a police officer. Peterson also argues that the Board was wrong

       to find that Peterson’s police training and experience were in any way related to Savio’s murder

       by drowning.

¶ 13          Considering the totality of the evidence presented to the Board, and its factual findings, we

       find that the Board’s conclusion that Peterson’s felony conviction was related to or connected to

       his service as a police officer was not clearly erroneous. The evidence indicates that Peterson killed

       Savio and then used his position to orchestrate the discovery of her body and direct the

       investigation, all in order to avoid detection and prosecution.


                                                         6
¶ 14                                    CONCLUSION

¶ 15   The judgment of the circuit court of Will County is affirmed.

¶ 16   Affirmed.




                                               7